Citation Nr: 0402462	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  95-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for an ankle disorder.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for an upper back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 1992 to August 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision, by which the RO 
denied service connection for a hip condition, shin splints, 
an ankle condition, pes planus claimed as bilateral foot 
condition, and a low back condition.  This matter was 
previously before the Board in December 2000, at which time 
the Board remanded these claims for additional development.

The Board observes that the veteran initially claimed service 
connection for residuals of a back disorder.  In the March 
1995 rating decision the RO denied service connection for a 
low back disorder.  The veteran's May 1995 Notice of 
Disagreement stated that he claimed service connection for 
his upper back too.  A May 1995 statement of the case refers 
to a denial of service connection for a low back disorder.  A 
rating decision and supplemental statement of the case dated 
in June 1995 both present decisions as to an upper back 
disorder.  The veteran's substantive appeal appears to 
include all issues adjudicated.  Given this procedural 
posture, and for reasons explained below, the Board has 
listed separate issues for the upper back disorder and the 
low back disorder.


FINDINGS OF FACT

1.  The veteran does not have shin splints.

2.  The veteran does not have a foot disorder, including pes 
planus, that is attributable to military service or to 
service-connected knee disability.  

3.  The veteran does not have a hip disorder.  

4.  The veteran likely has a low back strain that is 
attributable to his military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have shin splints that are the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The veteran does not have a foot disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2003).

3.  The veteran does not have a hip disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

4.  The veteran has a low back strain that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§3.303(a) (2003).  In addition, certain chronic diseases, 
including arthritis, shall be presumed to have been incurred 
in or aggravated by service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2003).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. §3.303(b) (2003).  

Shin Splints

The veteran contends that he experienced pain in his shins in 
June 1993 while running during military service, which pain 
is related to a present problem with shin splints.  At a VA 
examination conducted in October 1994 the veteran related 
that he never sought treatment for the problem while in the 
service.  

The Board finds that service connection is not warranted for 
shin splints because the evidence does not show the veteran 
presently has the disability.  While the Board acknowledges 
that the VA joint examination report dated in October 1994 
bears an assessment of shin splints in both legs, there is no 
indication that that examiner conducted a physical 
examination of the veteran or reviewed the x-ray report 
related to the tibia and fibula.  The Board also notes that a 
foot examination was also conducted in October 1994 and the 
foot examiner concluded that the veteran had shin splints; 
however, there is no finding to support such a conclusion 
other than a finding of pes planus and what appears to be an 
assumption that the veteran also has shin splints because of 
his pes planus.  There was no suggestion of strain of the 
flexor digitorum longus muscle or of stress fracture of the 
tibia or fibula.  

A March 2003 VA examiner indicated that shin splints can be 
caused by pes planus, but it was not reported that the 
veteran in fact had shin splints.  It is significant that 
shin splints were not diagnosed.  The remaining record is 
also void of any diagnosis of shin splints supported by any 
clinical findings.  

Compensation may only be awarded to an applicant who has 
current disability.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  The Board finds that the greater weight of 
the evidence-that which strongly suggests the absence of any 
current disability-is more persuasive than the occasional 
report of shin splints that appears to be merely a recitation 
of what the claimant told an examiner, not a diagnosis of 
current disability based on clinical findings.  Accordingly, 
in the absence of clinical evidence substantiating the 
presence of chronic shin splints, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Foot Disorder

The veteran contends that he has pes planus that began during 
service.  In particular, the veteran related at a RO hearing 
in 1995 that he did not have pes planus prior to service and 
that it was around January 1993 the flat feet showed up.  The 
veteran testified that he did not bother getting medical 
treatment for the feet during service. Nevertheless, he says 
that he was told by a doctor around June or July 1994 that he 
had flat feet, but that the doctor did not write that in the 
medical record.  

Service medical records do not indicate complaint, treatment 
or diagnosis related to a foot disorder.  A VA foot 
examination was conducted in October 1994, the report of 
which shows a diagnosis of pes planus.  VA outpatient records 
show that in June 1995 the veteran called asking for foot 
orthoses for his flat feet.  He was diagnosed with pes planus 
and antalgic gait.   

A report of a VA examination conducted in February 2000 shows 
that the forefoot to rear foot relationship was plantar 
flexed, first grade bilateral with no pain to palpation of 
the plantar fascia over the heel.  Gait was normal and 
stable, but pronated throughout.  An impression of pes planus 
was provided.  A report of an examination conducted in March 
2003 shows a mildly antalgic gait, with a low arch with 
flattening upon weight-bearing.  Dorsalis pedis and posterior 
tibial pulses were palpable bilaterally.  The assessment was 
pes planus bilaterally.  The examiner reported that pes 
planus could cause shin splints and increased knee pain, but 
this was a congenital condition.  An x-ray report dated in 
March 2003 reflects an impression of mild bunion deformity on 
the left but otherwise the films of the feet were considered 
within normal limits.  

The Board finds that service connection is not warranted for 
a foot disability.  Although the evidence shows a present 
foot disorder of pes planus, the medical evidence is that 
this disorder is congenital and there is no indication that 
it is attributable to the veteran's military service or to 
any other service-connected disability.  Moreover, while the 
veteran indicates that he had foot pain during service and 
that a service doctor told him that he had flat feet, there 
is no competent medical evidence of record documenting such a 
disorder during service.  Further, the veteran has not 
contended and the evidence does not show that the veteran's 
pes planus foot disorder resulted from a service-connected 
knee disorder.  Taking this evidence together, the Board 
concludes that the evidence does not show that the veteran's 
present pes planus foot disability is attributable to 
service.  The claim for service connection of a foot disorder 
is denied.

Hip Disorder

The veteran contends that his hip disorder began when his 
knees gave out in the service and was aggravated by a back 
injury.  Service medical records show complaints of sharp 
pain in this hip and knee with an onset months earlier, in 
January 1993.  The impression was trochanteric bursitis.  A 
follow-up treatment record several days afterward reflected 
the veteran's reports that the hip pain was much better.  In 
September 1993, the veteran complained of a stabbing pain 
during running that radiated from the knees to the hips.  The 
examiner assessed retro-patellar pain syndrome of the knees.  
The separation examination documentation does not note a hip 
problem.  

A VA joint examination report dated in October 1994 shows a 
diagnosis of residuals from a strain injury of joints of the 
hips.  X-rays taken at that time were normal.  X-rays taken 
in February 2000 showed vague lucency overlying the lateral 
aspect of the femoral head on the right.  The overlying 
cortex was intact.  The significance of this finding was 
uncertain.  A diagnosis beyond this was not provided and an 
examination of the hips was not conducted at that time.  A 
March 2003 VA examination report showed complaints of 
bilateral hip pain and normal x-rays.  The examiner reported 
that the chronic bilateral hip pain was unlikely related to 
any event during the service.

Service connection is not warranted for a hip disorder.  The 
Board notes that although the veteran was diagnosed with 
trochanteric bursitis over a year before separation from 
service, there are no further diagnoses or treatments related 
to a hip problem and the separation examination report does 
not note a hip defect.  More importantly, the evidence does 
not show a present diagnosis of any hip disorder other than 
pain.  While the x-ray report of February 2000 indicates a 
vague non-sclerotic lucency overlying the right lateral 
femoral head, the significance of this is not noted and the 
x-ray of March 2003 was normal.  Pain, in and of itself, is 
not a disability for VA purposes.  Without documented 
pathology of the hips, there is no chronic disorder for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted").  Compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for past 
disability.  Id.  Accordingly, in the absence of evidence 
substantiating the presence of such disability, service 
connection for a hip disorder is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The claim of service 
connection for a hip disorder is denied.

Low Back Disorder

Concerning the claim of service connection for a low back 
disorder, the Board notes the veteran contends that his back 
problem is the result of a fall during service or secondary 
to his service-connected knee disorder.  The March 2003 VA 
examination report shows a normal lordosis of the back and no 
fixed spine deformity.  X-rays of the lumbosacral spine were 
normal.  The impression was of a back injury with chronic low 
back pain for which the veteran was seen one time in service.  
The examiner indicated that he was unable to determine 
whether there was a relationship between the chronic low back 
strain and the fall during service.  

Back pain and spasms were diagnosed in October 2000.  A 
February 2000 VA examination report noted x-rays showing no 
abnormalities and a normal pelvic examination.  During 
consultation in July 1995 the veteran reported that he had 
pain since falling in August 1994.  At an October 1994 VA 
examination, the examiner diagnosed low back pain secondary 
to a fall.  A VA joint examination report dated in October 
1994 shows an assessment of residuals from a strain injury of 
multiple joints of the thoracolumbar spine.  

Service medical records include an acute medical care 
screening note dated in August 1994 for complaints of back 
pain after falling and hurting his back on steps. The veteran 
complained of cramps in lateral areas of the low back 
intermittently.  He reported being sore in the morning.  
There was medial lower back pain.  The assessment was 
thoracolumbar fascia strain.  At the RO hearing, the veteran 
testified that he slipped on the stairs and landed on his 
back with the edge of the cement step on the edge of his 
lower back, a couple of inches above his tailbone.  Because 
the March 1994 separation examination report pre-dated the 
back injury it did not note any defects related to the back.  

According the veteran the benefit of the doubt, the Board 
finds that the veteran now has a low back strain that began 
during military service.  In this regard, the Board points 
out that there was no noted back defect at the time of entry 
into the service, but there is evidence of an in-service 
diagnosis of thoracolumbar fascia strain after falling down 
steps.  Further, the evidence shows continued complaints of 
pain since the fall and includes diagnoses of strain or 
chronic low back pain and spasms.  Given this evidence and 
considering that the October 1994 VA examiner attributed the 
veteran's symptoms to a fall, apparently the fall experienced 
during military service, the Board finds that with resolution 
of reasonable doubt in the veteran's favor, service 
connection is warranted for a low back strain.  

Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), as amended by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), and VA's implementing regulations that.  
See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA and the regulations became effective 
during the pendency of this appeal.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
November 2002 of the need for competent medical or lay 
evidence showing that his claimed disorders were incurred in 
service.  VA must notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of whose 
obligation it was to produce evidence to substantiate the 
claim by way of the letter noted above.  That letter advised 
the veteran of what VA would do and what he should do with 
respect to substantiating his claim.  The veteran was 
notified of the new obligations under VCAA and its 
implementing regulations in the December 2000 remand, the 
November 2002 letter, and the subsequent supplemental 
statement of the case.  While the letter was sent after the 
initial decision in this matter, the Board finds no prejudice 
to the veteran considering the matter was remanded, in part, 
for notification under the VCAA and the veteran was provided 
an opportunity to respond.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was asked 
to identify any persons with records that might assist in 
deciding the claim.  The RO attempted to obtain records from 
several healthcare providers.  The veteran was also provided 
with VA examinations.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional relevant evidence.  


ORDER

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for a foot disorder is 
denied.

Entitlement to service connection for a hip disorder is 
denied.

Entitlement to service connection for a low back strain is 
granted.




REMAND

In a September 2000 Appellant's Brief, the veteran's 
representative contends that the veteran should be provided 
an examination that determines whether an ankle disability is 
secondary to the service-connected bilateral knee disability.  
In a December 2000 remand, the Board directed that a VA 
examiner provide an opinion as to the medical probabilities 
that the claimed disability was attributable to military 
service, or caused or made worse by already service-connected 
disability.  The remand indicated that if it was determined 
that there was no relationship to the military service or to 
a service-connected disability, the examiner was to expressly 
say so and provide detailed reasons for such an opinion.  The 
documentation in the claims file indicates that a copy of 
this portion of the remand was provided with the VA 
examination request.  Nevertheless, the examiner did not 
opine as to any relationship between the ankle problems and 
military service or between the ankle problems and the 
service-connected bilateral knee disability.  While this may 
have been because the examiner found the ankles to be normal, 
with no pain demonstrated at examination and no degeneration 
found on x-rays, since that conclusion conflicts with those 
found in the two other VA examinations in the claims file, 
additional development is warranted.  In this regard, the 
Board notes that the VA examination dated in October 1994 
presents a diagnosis of a strain injury of the ankles, as 
well as other joints.  A VA examination conducted in February 
2000 resulted in a diagnosis of degenerative joint disease of 
the ankles bilaterally, which was supported by findings of 
narrowing of the joint on x-ray.  These earlier conflicting 
conclusions were not addressed in the most recent 
examination.  In view of this state of the evidence, the 
Board considers another VA examination necessary to resolve 
the case.

As noted above, the veteran contends that a fall during 
service injured his upper back.  The veteran has also 
contended that the upper back disorder is secondary to his 
service-connected knee disorder.  

In December 2000 the Board remanded this matter with 
directions that a VA examiner render an opinion as to whether 
a back disorder was attributable to service or to service-
connected disability.  Because of the procedural posture of 
this appeal, that direction necessarily included an 
assessment of the upper back disorder.  However, the March 
2003 examination report did not include an assessment, 
diagnosis, or etiological opinion as to the upper back.  
Moreover, it did not include an opinion regarding whether an 
upper back disorder is secondary to the service-connected 
knee disorder.  Consequently, additional development is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that any additional notification 
or development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should provide the veteran 
with another VA spine examination 
oriented towards determining the nature 
and etiology of any existing upper back 
disorder.  If the examiner determines 
that an upper back disorder exists, he or 
she should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is related to a fall 
during the service.  On this point, the 
examiner should review the entire claims 
file before rendering this opinion.  The 
RO should make the claims file available 
to the examiner prior to the examination.  
The examiner should also be asked to 
render an opinion as to whether an upper 
back disorder has been caused or made 
worse by any service-connected disorder.  
(Service connection has been granted for 
low back strain and bilateral knee 
disabilities.)  

The veteran should also undergo an 
orthopedic evaluation to determine the 
nature of any ankle disability.  X-ray 
studies should be conducted, and the 


examiner should provide a definite 
diagnosis and an opinion as to the 
medical probabilities that any ankle 
disorder is attributable to the veteran's 
military service.  The examiner should 
also provide an opinion as to whether any 
ankle disability was caused or made worse 
by service-connected disability.  All 
opinions should be explained in the 
context of the record, especially earlier 
findings and clinical impressions 
relative to the ankles.

3.  After the above development has been 
completed, the RO should again review the 
record, including the newly obtained 
evidence.  If any additional development is 
warranted in light of any newly received 
evidence, that development should be 
accomplished.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



